Citation Nr: 0707039	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the appellant's spouse.  

2.  Entitlement to nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant's spouse served as a Philippine Scout from 
July 1946 to February 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2005 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In pertinent part, the RO 
denied entitlement to service connection for the cause of 
death of the appellant's spouse and denied the appellant's 
claim of entitlement to nonservice-connected death pension 
benefits.  The appellant's disagreement with those decisions 
led to this appeal.  

In March 2006, the appellant requested a hearing before the 
Board in Washington, DC.  In June 2006, the Board notified 
the appellant that her hearing had been scheduled for 
August 22, 2006.  The appellant did not appear for the 
hearing.  The record does not include a request for 
postponement, nor has the appellant filed a motion for a new 
hearing.  Under these circumstances, the Board will proceed 
with adjudication of the appeal.  See 38 C.F.R. § 20.704 
(2006).  


FINDINGS OF FACT

1.  The service department has certified that the appellant's 
spouse had service in the Philippine Scouts from July 1946 to 
February 1947.  

2.  A certified death certificate shows that the appellant's 
spouse died in August 1991 and lists cardio-respiratory 
arrest as the cause of death.  

3.  At the time of his death, the appellant's spouse had no 
service-connected disabilities.  

4.  There are no service medical records available for the 
appellant's spouse, and there is no competent evidence that 
relates his death to service or any incident of service.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the death of the 
appellant's spouse.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).  

2.  The legal criteria for basic eligibility for nonservice-
connected death pension benefits have not been met.  
38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.40, 3.41 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter dated in August 2004, the RO told the appellant 
that to support a claim for dependency and indemnity 
compensation benefits, the evidence must show that the 
veteran died while on active duty or that he died from a 
service-connected injury or disease.  The RO further notified 
the appellant what the evidence must show to establish 
entitlement to death pension benefits and pointed out that 
basic eligibility to nonservice-connected death pension may 
be shown based on service in a regular component of the 
active military, naval, or air service of the United States 
Armed Forces for a period of 90 days or more, one day of 
which must have been during wartime.  The RO explained and 
emphasized that service in the Commonwealth Army (USAFFE), 
including the recognized guerrillas, or service in the new 
Philippine Scouts does not meet this requirement.  

In the August 2004 letter, the RO requested that the 
appellant provide medical evidence that would show a 
reasonable probability that a condition that contributed to 
her husband's death was caused by injury or disease that 
began during service.  The letter notified the appellant of 
what evidence VA would obtain and what evidence she should 
submit.  It explained that VA was responsible for getting 
relevant records from any Federal agency and that on her 
behalf VA would make reasonable efforts to get other relevant 
records she identified and for which she supplied appropriate 
release authorizations.  The letter emphasized to the 
appellant that it was her responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.

In the August 2004 letter, the RO explained to the appellant 
that it had requested service medical records for her spouse 
but that the National Personnel Records Center (NPRC) had 
reported that his military medical records may have been 
destroyed in a fire at that facility in 1973 and those 
records could not be reconstructed.  The RO stated there 
might be alternate record sources available that could 
contain information concerning the existence of illnesses or 
injuries from which her spouse suffered while on active duty.  
The RO told the appellant that if she was aware that her 
husband received treatment during service for conditions she 
believed caused or contributed to his death, she should fully 
complete and return the enclosed form.  The RO emphasized 
that if there was treatment during service, it was most 
important that she indicate the exact date (day, month, and 
year) when her husband received treatment pertaining to all 
conditions treated and that she identify the organization 
(company, battalion, division, etc.) to which he was assigned 
at the time of treatment and that she also identify the name 
and location of the hospital, dispensary, or medical facility 
where he received treatment.  

In a subsequent letter in September 2004, the RO noted that 
the appellant had indicated that her husband had received 
treatment for insomnia, asthma, and heart failure from 1947 
to 1950 and requested that she provide more specific 
information as to dates of treatment.  The RO requested that 
she furnish any service medical records in her possession and 
also requested that she send any other evidence in her 
possession that pertained to her claim.  In addition, in a 
letter to the appellant dated in October 2004, the RO pointed 
out that the death certificate for her husband that she had 
submitted showed that the veteran died of cardio-respiratory 
arrest but showed no contributory causes of his death.  The 
RO stated that cardiac arrest means that the heart had ceased 
to function that that there was always a reason for this.  
The RO explained that the appellant should provide evidence 
of the underlying antecedent and contributory causes of death 
for her husband.  The RO again requested that she identify 
and provide release authorizations for any evidence or 
information she thought would support her claim and 
specifically requested that she submit any evidence in her 
possession that pertained to her claim.  Additionally, in a 
letter dated in November 2004, the RO again explained to the 
appellant that it did not have service medical records for 
her husband.  The RO requested that the appellant submit any 
original service medical records or copies of any service 
medical records in her possession.  

In view of the foregoing, the Board finds that the appellant 
was timely informed to submit all relevant evidence in her 
possession and that she received timely notice of the 
evidence needed to substantiate her claims for service 
connection for the cause of her husband's death and 
nonservice-connected death pension benefits, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between her and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The Board acknowledges that the 
appellant has not received notice of downstream elements such 
as effective dates as mandated in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In this case, the denial of the 
underlying claims renders any such question moot, and the 
appellant has not been prejudiced by lack of such notice.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist a claimant.  In September 2004, in response to 
a request from the RO, NPRC reported that records for the 
appellant's spouse were fire-related and it had neither 
service medical records nor records from the office of the 
Surgeon General of the Army for him.  In a memorandum dated 
in October 2004, the RO outlined its efforts to obtain 
service medical records and noted that the appellant had been 
unable to provide exact in-service treatment dates of alleged 
treatment, as had been requested.  Based on responses from 
NPRC and the appellant, the RO concluded that further search 
for service medical records could not be accomplished.  Based 
on the foregoing, it is clear that further requests for 
service medical records for the appellant's spouse would be 
futile.  The appellant has been informed that service records 
for her husband are unavailable.  See McCormick v. Gober, 14 
Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Therefore, while the Board sincerely regrets 
that service records are unavailable, it finds that VA has no 
further duty to the appellant with respect to obtaining them.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile).  

The Board finds that VA has complied with the duty to assist 
the appellant by aiding her in obtaining records to the 
extent possible and affording her the opportunity to give 
testimony at her requested hearing although she failed to 
appear for that hearing.  A medical opinion need not be 
sought in this matter under 38 C.F.R. § 3.159(c)(4) because 
the record fails to establish or even suggest the underlying 
cause of the death of the appellant's husband or that an 
event, injury or disease occurred during service and could be 
linked to the his death.  Further, there is no medical 
evidence that even suggests a relationship between his death 
and service or a disease manifest within a presumptive period 
following service.  See 38 C.F.R. § 3.159(c)(4)(B).  Under 
these circumstances, any opinion on whether the death of the 
appellant's spouse was related to service would be purely 
speculative.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the claims file.  Therefore, no further 
assistance with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed Cir. 2006).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Cause of death claim

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it causally shared in 
producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including arteriosclerosis and organic 
heart disease, if manifested to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Service connection may also be established for 
disease diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection was not in effect for any disability at 
the time of the death of the appellant's spouse.  The 
certificate of death shows he died in August 1991 at 68 years 
of age and that the immediate cause of his death was cardio-
respiratory arrest; the death certificate does not identify 
an underlying cause.  The appellant has indicated that she 
believes her husband received treatment for heart and liver 
disease and numbness in his body during service at a hospital 
in Guam or Okinawa, but as explained earlier, no service 
medical records are available to confirm this.  The only 
post-service medical evidence of record is a medical 
certificate from a private physician.  In January 1950, the 
physician certified that the appellant's spouse was under his 
care and treatment for insomnia, asthma, and heart failure 
from December 1949 to January 1950.  This medical certificate 
does nothing to support the appellant's claim as it does not 
relate any disease or disability to service.  Further, there 
is no medical evidence that identifies the underlying cause 
of death or that relates cardio-respiratory arrest listed as 
the cause of death on the death certificate to service or any 
incident of service.  

The Board is left with the appellant's contentions that the 
her husband's death was somehow related to service, but the 
record does not show, nor does the appellant contend, that 
she has specialized education, training, or experience that 
would qualify her to provide an opinion on this matter.  It 
is now well established that a lay person such as the 
appellant is not competent to opine on medical matters such 
as diagnoses or etiology of medical disorders, and her 
opinion that any post-service disease leading to her 
husband's cardio-respiratory arrest had its onset in service 
or is causally related to service is therefore entitled to no 
weight of probative value.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) see also 38 C.F.R. § 3.159 (a) (competent medical 
evidence means evidence provided by a person who is qualified 
by education, training or experience to offer medical 
diagnoses, statements or opinions).  

In summary, service connection was not in effect for any 
disability at the time the appellant's spouse died in 
August 1991.  Further, there is no competent evidence that 
identifies the underlying cause of his cardio-respiratory 
arrest, nor is there competent evidence that any such disease 
or disability was related to service or any incident of 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application, and the cause of death claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Nonservice-connected death pension

The appellant asserts that she is entitled to nonservice- 
connected death pension benefits.  

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for 
90 days or more during a period of war; or (ii) was, at the 
time of death, receiving or entitled to receive compensation 
or retirement pay for a service-connected disability, and 
(iii) the surviving spouse meets the net worth requirements 
of 38 C.F.R. § 3.274 and has an annual income not in excess 
of the maximum annual pension rate specified in 38 C.F.R. 
§§ 3.23 and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 
38 C.F.R. § 3.3(b)(4).  

In order to establish basic eligibility for VA nonservice-
connected death pension benefits, it is required, in part, 
that the individual with respect to whom pension is claimed 
be a veteran who had active military, naval, or air service.  
See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. 
§§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.  

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(b), (c), (d).  All enlistments and re-enlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  38 C.F.R. 
§ 3.40(b).  

The appellant has submitted a June 1998 certificate issued by 
the NPRC Military Personnel Records section showing her 
husband served as a private in the Philippine Scouts from 
July 1946 to February 1947.  NPRC confirmed those dates of 
service in September 2004.  The service department's 
determination is binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  

The Board has carefully reviewed the entire record and finds 
there is no competent evidence to contradict the service 
department's determination with respect to the service of the 
appellant's spouse.  The official documents do not indicate, 
and the appellant has not contended, that the decedent had 
any service that would render her eligible for death pension.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 
38 C.F.R. § 3.40.

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
service of the decedent, and eligibility for nonservice-
connected death pension benefits must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for the cause of death of 
the appellant's spouse is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


